Citation Nr: 1628627	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for residuals of 5th metatarsal fracture, right foot, with degenerative joint disease (DJD).

2.  Entitlement to an initial rating higher than 10 percent for residuals of right (dominant) wrist fracture.

3.  Entitlement to an initial compensable rating for deviated septum.

4.  Entitlement to service connection for arthritis, multiple joints.

5.  Entitlement to service connection for low back disorder.

6.  Entitlement to service connection for upper back disorder.

7.  Entitlement to service connection for right hip disorder.

8.  Entitlement to service connection for left hip disorder.

9.  Entitlement to service connection for bilateral pes planus (flat feet).

10.  Entitlement to service connection for residuals of right eye injury.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

13.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

14.  Entitlement to service connection for an acquired mental disorder other than PTSD.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LeVan, Esquire


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied the benefits sought on appeal.  A September 2009 rating decision denied all but the PTSD claim, which was denied by an October 2012 rating decision.

The Board has stated the issues as shown on the title page, as the Veteran's claim of entitlement to service connection for PTSD is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's representative has asserted that he is unable to obtain gainful employment.  Hence, the Board takes jurisdiction of the employability issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran requested a Board hearing via video conference but, in December 2015, he cancelled a scheduled hearing and withdrew his request for a hearing.  (12/03/2015 VBMS entry)  See 38 C.F.R. § 38 C.F.R. § 20.704(e) (2015).

An August 2014 rating decision granted service connection for traumatic brain injury (TBI) with an initial total rating, effective in September 2013; sinusitis with an initial 30-percent rating, and allergic rhinitis with an initial noncompensable rating, both effective in April 2013; and, denied service connection for obstructive sleep apnea (OSA).  The Veteran appealed the assigned initial ratings for sinusitis and allergic rhinitis as well as the assigned initial effective dates for the grants and the denial of service connection for OSA.  A June 2016 rating decision granted an earlier effective date March 18, 2009 for grant of service connection for allergic rhinitis.  A Statement of the Case (SOC) was issued in June 2016 for those issues, except the effective date for allergic rhinitis, and the Veteran perfected the appeal that same month by submission of a VA Form 9 (Substantive Appeal).  See 38 C.F.R. § 20.200 (2015).  On his VA Form 9, the Veteran requested a videoconference hearing with a Board member.  As this action has yet to be untaken by the AOJ and these 4 issues have not been certified, the Board finds that is presently does not have jurisdiction over the issues.  Thus, they will not be addressed in this document. 


The issues of entitlement to service connection for arthritis, multiple joints, flat feet, GERD, PTSD, and an acquired mental disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The 5th metatarsal fracture residuals, right foot, manifest with DJD.  The fracture is resolved.

2.  The right wrist fracture residuals manifest with painful limitation of motion (LOM).

3.  The Veteran's deviated septum manifests with trouble breathing through the right side, trouble sleeping, and obstruction in the right nostril of 30 percent and none on the left.

4.  The Veteran's currently diagnosed low back disorder of lumbar strain is related to an in-service injury.

5.  There is no currently diagnosed upper back disorder.

6.  There is no currently diagnosed disorder of either hip.

7.  The right eye injury residuals manifest with an asymptomatic facial scar.  Loss of visual acuity does not manifest.

8.  There is competent lay evidence that tinnitus manifested in service or within one year of separation from active service.



CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 10 percent for 5th metatarsal fracture residuals, right foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010 (2015).

2.  The requirements for an initial evaluation higher than 10 percent for right (dominant) wrist fracture residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5215.

3.  The requirements for an initial compensable evaluation for a deviated septum are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.97, DC 6502.

4.  The requirements for entitlement to service connection for lumbar sprain have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. § 3.303.

5.  The requirements for entitlement to service connection for an upper back disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. § 3.303.

6.  The requirements for entitlement to service connection for a bilateral hip disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. § 3.303, 3.310.

7.  The requirements for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Prior to issuance of the September 2009 and October 2012 rating decisions, via letters dated in March 2009 and March 2010, the RO provided the Veteran with time- and content-compliant VCAA notice.  Neither the Veteran nor his representative asserts any VCAA notice error or specific prejudice as a result.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STR) and VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  The Veteran's representative does assert that the September 2009 examination was performed inadequately, and that the RO adjudicated the claim without all of the STR.  The Board will address the former assertion later in this decision.  As for the latter, the Board finds no basis in fact for it.

In a brief which the attorney titled a Pre-Conference Brief (04/22/2013 VBMS entry-Third Party Correspondence), the attorney asserted that an August 2014 rating decision shows that the RO considered STR dated from October 2003 to March 2009.  As a result, the attorney asserts that the RO should have revisited the determinations noted in the September 2009 rating decision, since additional STR were added to the claims file.  The Board finds that the assertion is not supported by the evidence of record.

The claims file reflects that, due to a delay in receiving the STR from the Veteran's Service Department, the Veteran was asked if he had a copy of his STR.  The Veteran submitted his copies to the RO, and they were entered into the claims file in May 2009 (05/06/2009 VBMS).  Subsequently, the official STR were received from the Service Department and entered into the claims file in June 2009 (06/02/2009 VBMS).  The September 2009 rating decision notes that STR dated from March 2004 to March 2009 were considered, whereas the August 2014 rating decision notes consideration of STR dated from October 2003 to March 2009.  The fact of the matter is that both are in fact correct.  The 2009 rating decision stated the dates based on the Veteran's term of active service, whereas the August 2014 rating decision noted the beginning date as of the date of the Veteran's physical examination for enlistment, which was in October 2003.  The October 2003 examination report is the only document in the STR that is dated in 2003; and it was in the records considered in 2009 and 2014.  Thus, the Board rejects the assertion.

The Veteran was not afforded an examination in conjunction with the adjudication of his bilateral hip and tinnitus claims, but the Board finds no prejudice.  As discussed in further detail below, the probative evidence does not show that the Veteran has a hip disability or any evidence indicating that any persistent systems (such as pain) are associated with the Veteran's active service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C.A. § 5103A(d)(2) (holding that a VA examination is in order when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and 
(4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim).  The Board allows the tinnitus claim in the decision below so any error is harmless.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.


Increased Rating

Applicable Law and Regulation

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns evaluations based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41. Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found as concerns the severity of the disability.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


Discussion

As concerns one overarching assertion of the Veteran's representative, he asserted that the VA examination did not reflect the true state of the Veteran's disabilities because he was under the effect of medication.  (04/22/2013 VBMS entry)  The September 2009 examination report notes the medications the Veteran reported that he took for pain relief, but the examiner did not note any report from the Veteran that he was under the ameliorating effects of his medication at the time of the examination.  The Board declines to infer that was the case solely on the basis that the Veteran was prescribed medication as reported.  Hence, the Board finds no basis to dismiss the objective findings on clinical examination as reported.

The representative also asserted that the Veteran should have received higher ratings based on the entries in the STR-that is, they should receive more weight than the objective findings on clinical examination at the VA examinations.  The Board also rejects this assertion.  While the STR may be considered for considering the history of a disability, VA ratings are determined by the current severity of a disability.  See Francisco, 7 Vet. App. at, 57-58; 38 C.F.R. § 4.1.  The VA examination reports reflect that the examiners reviewed the claims file and took and recorded the Veteran's reported history of his disabilities as part of the examinations.  Hence, neither the examiners nor the RO were required to base the evaluations on the STR instead of the examination findings.

Right Foot and Wrist

The STR note a fracture of the 5th metatarsal of the right foot.  See 38 C.F.R. § 4.71, Plate IV.  The RO evaluated the disability as arthritis due to trauma.  Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10-percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

The June 2009 VA examination report (06/03/2009 VBMS) reflects that the Veteran reported that he sustained the fracture in 2007 when he tripped during physical training.  He reported constant pain that he described as crushing, squeezing, burning, aching, sharp and cramping.  On a scale of 1 to 10, he assessed his right foot pain as 8/10.  The Veteran reported further that the pain could be elicited by physical activity and movement; and, it was relieved by rest and by Cyclobenzaprine and Ibuprofen.  At the time of pain he could function without medication.   He also reported pain at rest as well as weakness, stiffness, swelling and fatigue. While standing or walking he reported pain, weakness, stiffness, swelling and fatigue.  The Veteran denied any infection of the bone.  Physical examination of the feet revealed no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness or signs of deformity.  There was active motion of the metatarsophalangeal joint of the great toes, bilaterally.  There were no hammer toes, Morton's metatarsalgia, hallux valgus or hallux rigidus, bilaterally; and, there was no functional limitation of standing and walking.  The Veteran did not require the use of corrective shoe wear.  The examiner noted that the right foot X-ray was read as having revealed DJD.  As concerned the diagnosis, the examiner noted that the 5th metatarsal fracture had resolved.

As noted earlier, the September 2009 rating decision assigned the 10-percent rating on the basis of the X-ray findings of DJD, the Veteran's reported complaints of right foot pain as noted in the VA outpatient records.  The Veteran's representative, however, asserts that the examination was inadequate because the examiner misdiagnosed the Veteran's right foot disability.  Specifically, the representative asserted, the Veteran's complaints of pain as noted in his outpatient records are evidence that his disability had/has not resolved.  The Board finds that the representative misreads the examination report and the examiner's findings.  The examiner clearly noted that it was the 4th metatarsal fracture that had resolved, as the X-ray revealed no fracture.  Further, the examiner explicitly noted that the X-ray was abnormal due to the finding of DJD, and included it in the diagnosis.

In light of the above factors, the Board finds that the Veteran's right foot disability is more nearly approximates the assigned 10-percent rating as compensation for his chronic pain due to arthritis shown on X-ray.  38 C.F.R. § 4.71a, DC 5003.  The Veteran reported no impact on his activities of daily living as a result of the right foot DJD.  The Veteran's representative asserts that the Veteran's right foot should be rated higher under DC 5284 for other injury of the foot.  See 38 C.F.R. § 4.71a.  The objective findings on clinical examination, however, revealed no other injury of the right foot that is currently service connected.  DJD is the sole pathology diagnosed, and the Veteran is compensated for it.  Hence, the Board finds no factual basis for a separate rating for other foot injury.

Turning to the right wrist, STR note a fracture of the right hamate bone in 2004.  See 38 C.F.R. § 4.71a, Plate IV.  Normal range of motion (ROM) for the wrist is 0 to 70 degrees on dorsiflexion (extension); 0 to 80 degrees on palmar flexion; 0 to 45 degrees on ulnar deviation; and 0 to 20 degrees on radial deviation.  Id., Plate I.  The RO assigned the 10-percent rating under DC 5215 for LOM.  Regardless of whether the dominant or non-dominant hand that is affected, in the absence of ankylosis, the sole rating is 10 percent.  Id.

The September 2009 examination report reflects that the Veteran reported constant right wrist and hand pain of 7/10 intensity that radiated almost up to the elbow.  He described the pain as squeezing, aching, sharp, and cramping; and it could be elicited by physical activity.  The Veteran also reported weakness, stiffness, lack of endurance, and fatigability as well as increased symptoms in the morning and late at night.  He reported use of slower movement and the same medication as for the right foot for relief of his symptoms.  The Veteran denied heat, redness, swelling, giving away, locking or dislocation.  The functional impairments he reported were non-use of the right hand for sports, lifting limitations, slower writing, playing with his son, and difficulty shaking hands.  Visual inspection of the right hand revealed no signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  Physical examination revealed tenderness.  ROM testing revealed dorsiflexion, 0 to 55 degrees; palmar flexion, 0 to 40 degrees; ulnar deviation, 35 degrees; and radial deviation, 0 to 20 degrees.

The objective findings on clinical examination show that the right wrist manifested with LOM in all planes except radial deviation.  Nonetheless, as noted earlier, the sole rating allowable for wrist LOM is 10 percent.  38 C.F.R. § 4.71a, DC 5215.  Further, the examiner noted that there was additional functional loss on repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  The Veteran's attorney asserts that the examination findings show that the right wrist manifested with unfavorable ankylosis on palmar flexion and ulnar deviation.  The Board finds no factual basis to support the assertion, as the right wrist demonstrated ROM in all planes, albeit limited in all except one.  Ankylosis, by definition means the absence of ROM.  See DC 5214.  The Board reads the examination report, as noted earlier, as showing active ROM in all spheres.  Hence, the Board finds a higher rating was not met or approximated.

Deviated Septum

Deviated septum due to trauma that manifests with 50-percent obstruction of the nasal passage on both sides, or complete obstruction on one side, warrants a 10-percent rating.  38 C.F.R. § 4.97, DC 6502.


Discussion

STR note that the Veteran sustained blunt force trauma to the face in June 2008 while he was stationed in the Republic of Korea.  X-rays showed a fracture of the nasal bones.  (05/06/2009 VBMS entry-STR1, p. 7)

The June 2009 examination report reflects that the primary symptoms the Veteran complained of were related to his sinusitis and rhinitis for which he is separately rated.  As concerned his septum, he reported trouble breathing through the right side and trouble sleeping.  He denied any infections.  Physical examination revealed the septum as deviated on the right.  Obstruction in the right nostril was 30 percent and none on the left.  A June 2014 report of examination conducted for the Veteran's sinusitis also notes that there was not 50-percent obstruction of both sides or complete obstruction on one side.  (06/12/2014 VVA Entry-C&P Exam, p. 3).

The Veteran's representative asserts that the Veteran meets the criteria for a compensable rating because medical literature notes that deviated septum can present with intermittent periods of blockage.  (4/22/2013 VBMS entry-Third Party Correspondence, p. 9).  First, the Board notes that the rating criteria do not provide for intermittent blockage.  Second, medical examiners are presumed to be current on the applicable medical literature.  Monzingo v. Shinseki, 26 Vet. App. 97, 106-07 (2012).  Thus, the medical examiners are presumed to have considered that factor when they assessed that the Veteran has no total blockage on one side or 50-percent blockage on both.  The preponderance of the evidence shows that the Veteran's deviated septum does not more nearly approximate a compensable rating.  38 C.F.R. §§ 4.1, 4.31, 4.97, DC 6502.

Other considerations

The Board finds that the preponderance of the evidence shows that the Veteran's right foot and right wrist disabilities have manifested at the same level of severity throughout the entire initial rating period on appeal.  Hence, there is no factual basis for a staged rating for any part of the rating period.  The Board also finds that the disabilities are manifested by symptoms such as pain causing loss of motion (wrist and foot) and trouble breathing and minimal obstruction (septum).  As the Veteran's symptoms have been contemplated by the schedular criteria, the Board finds no basis for referral for consideration of higher ratings on an extraschedular basis.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims for higher ratings, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board will address service connection for an undiagnosed illness separately.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Tinnitus is an organic disease of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Upper and Lower Back

STR dated in March 2006 note the Veteran's back injury when he fell in the barracks; an assessment of back strain and referral to physical therapy in June 2007; a history of chronic back pain in August 2008; and, in November 2008, complaints of low back pain that did not radiate.  He denied any prior trauma.  Except for pain on forward flexion, the physical examination was negative.  The examiner diagnosed lumbago.  (05/06/2009 VBMS-STR 2, pp. 2, 8, 13, 19)  The December 2008 Report of Medical Examination For Separation notes chronic low back pain in Block 77.

The June 2009 VA examination report reflects that, although the Veteran's back examination did not reveal positive findings, the examiner still diagnosed a lumbar strain.  This is a currently diagnosed low back disorder to which service connection may attach.  The AOJ appears to have denied the low back because it was not compensable (without functional loss or documented medical evidence of pain.  However, the fact that the disorder many not have manifested with sufficient residuals to warrant a compensable rating, see 38 C.F.R. § 4.31, does not preclude the Veteran of entitlement to service connection.  Hence, with a current diagnosis, an in-service injury, the Board finds that the evidence points to an in-service incurrence.  38 C.F.R. § 3.303(d).  Service connection for a low back disorder is warranted.

Regarding the upper back claim, VA regulations no longer distinguish between the thoracic (or dorsal) and lumbar spine but now evaluate them as one entity-the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula).  Thus, there is no basis for a separate allowance for an upper back disorder; and, there is no indication of cervical spine involvement.

Bilateral Hip Disorder

Except for complaints of back pain that radiated to the hip, the STR contain no complaints or treatment for an independent hip disorder.  The December 2008 examination report reflects that the lower extremities were assessed as normal.  The Veteran's representative asserts that the hips are claimed as secondary to the claimed low back disorder.

Whatever the basis of the claim, there must be a currently diagnosed hip disorder to meet the first requirement for service connection.  VA outpatient records note the Veteran's complaints of bilateral hip pain, and that April 2009 hip X-rays were read as normal.  (04/22/2013 VVA entry-CAPRI, p. 6)  The Board acknowledges the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Pain alone, without an underlying diagnosed disorder associated with the pain, is insufficient for service connection.  There must be evidence of an underlying disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted"); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

As noted, the Veteran's medical records note no more than complaints of pain.  Since the first requirement for service connection is not met, the Board must find that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

Eye Claim

As noted earlier, the Veteran was assaulted in Korea in June 2008.  As a result of multiple blunt trauma to the face, he sustained retinal hemorrhage.  At his follow-up in July 2008, the examiner noted that the Veteran's visual acuity was 20/20 in each eye, and that the retinal hemorrhage had resolved, and chronic conjunctivitis also was noted.  (05/06/2009 STR1, p. 5).  The December 2008 Report of Medical Examination For Separation reflects that the Veteran's eyes were assessed as normal, and his visual acuity was 20/15 in each eye.

The June 2009 fee-basis eye examination report reflects that the Veteran's eye examination did not reveal any positive findings.  The Veteran's visual acuity, corrected and uncorrected, was 20/20 in each eye for both far and near.  The examiner noted that there was no eye injury or conjunctivitis to diagnose.  (06/19/2009 VVA entry-C&P Exam)  In the absence of eye disease, such as glaucoma, or retinal scars, etc., eye disability is rated on the basis of visual acuity, which, here, is normal.  See 38 C.F.R. §§ 4.75-4.78.  

The June 2009 fee-basis general examination, however, noted a 0.3 cm by 0.1 cm. asymptomatic scar of the lateral right eye.  (06/03/2009 VBMS entry-VA Examination).  As is the case with the Veteran's low back, the scar was noted on the VA examination as a residual of the in-service assault.  It matters not how it may be evaluated, compensable or noncompensable.  Thus, the Board finds that the right eye scar was incurred in service and thus service connection is warranted.

Tinnitus

The STR contain no record of complaints of or findings related to tinnitus.  The Veteran's records reflect that he was an air traffic controller, so he would have worked in the proximity of flight operations.  The Report of Medical History used for the Veteran's physical examination for separation inquired only for a history of hearing loss.  It reflects that there was no inquiry related to tinnitus or ringing of the ears.  (06/02/2009 VBMS entry-STR1, pp. 68-69)  Hence, the Board does not draw any adverse or negative inference.

Tinnitus maybe shown by lay evidence, as a layperson is capable of identifying a ringing of the ears or other related symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  VA outpatient records dated in 2010 note the Veteran's report of complaints of bilateral tinnitus in the past 3 or 4 years.  That time period would include the latter part of the Veteran's active service as well as one year afterwards.  Hence, affording the Veteran all reasonable doubt, the Board allows the claim as tinnitus was incurred coincident to active services.  38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a).

In reaching the decisions discussed above, the Board has considered the doctrine of reasonable doubt and applied it where applicable.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating higher than 10 percent for residuals of 5th metatarsal fracture residuals, right foot, with DJD is denied.

Entitlement to an initial rating higher than 10 percent for residuals of right (dominant) wrist fracture is denied.

Entitlement to an initial compensable rating for deviated septum is denied.

Entitlement to service connection for low back disorder is granted.

Entitlement to service connection for upper back disorder is denied.

Entitlement to service connection for right hip disorder is denied.

Entitlement to service connection for left hip disorder is denied.

Entitlement to service connection for facial scar residual of right eye injury is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The October 2003 Report of Medical Examination For Enlistment notes that the Veteran had pes planus with moderate pronation.  Thus, the presumption of soundness does not attach to this notation regarding his feet.  38 C.F.R. §§ 3.304(b).  His feet were assessed as normal at the examination for separation, and the June 2009 VA fee-basis examination report reflects that the examiner noted that the Veteran's feet were normal.  VA outpatient records dated in April 2010, however, note a podiatry entry where complete collapse of the longitudinal arch with moderate pronation bilaterally is noted.  Hence, a medical assessment of whether the Veteran's pre-existing flat feet increased in severity during his active service is needed.

The Veteran's examination at separation noted GERD.  Further, although there is evidence of a normal esophagogastroduodenoscopy (EGD), outpatient records note assessments of heartburn and GERD.  The Board finds that a VA examination is triggered to determine if there is a currently diagnosed GERD or other gastrointestinal (GI) disorder that may be causally connected to the Veteran's active service.

Regarding the issue of entitlement to service connection for arthritis of multiple joints, the RO adjudicated it as part of the right foot claim.  As the Veteran's representative points out, however, STR note that July 2008 X-rays showed DJD of the right 5th carpal metacarpal (CMC) joint.  (05/06/2009 VBMS entry-STR3, p. 1)  See 38 C.F.R. § 4.71a, Plate III.  Hence, the Veteran is entitled to additional development.

Mental examiners opined that the Veteran did not meet the full DSM-5 criteria for a diagnosis of PTSD, and that the diagnosed anxiety disorder was not related to active service.  The Board finds no adequate rationale for why the Veteran's assault in Korea does not meet the criteria for a traumatic stressor.  Further, the June 2014 mental examination report reflects that the examiner focused on whether the Veteran was exposed to fear of hostile enemy or terrorist activity.  There was not discussion of the June 2008 incident where the Veteran was beaten.  (06/12/2014 VVA entry-C&P Exam-psychiatry). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all related treatment records generated since 2014 are added to the claims file.

2.  Schedule the Veteran for an examination of the feet by an appropriate examiner.  Ask the examiner to review the claims file, to include a comparison of the Veteran's currently diagnosed bilateral pes planus to the notation on the October 2003 Report of Medical Examination For Enlistment, and opine whether there is at least as likely as not (50-percent probability) that it increased in severity after October 2003?  If so, was the increase in disability is due to the natural progress of the disease.'"?

3.  Schedule the Veteran for an appropriate examination.  Ask the examiner to determine if the Veteran has a currently diagnosed GERD disability or some other GI disorder since the day after discharge (March 18, 2009).  If so, ask the examiner to opine if there is at least a 50-percent probability that it is causally related to the findings of GERD noted in the STR, or otherwise is causally related to active service, or some other cause.

4.  Schedule the Veteran for a right hand examination.  Ask the examiner to opine whether there is current DJD of the right 5th CMC joint or other part of the right hand?  If so, is there is at least a 50-percent probability that it is causally related to the findings on the July 2008 X-ray examination report noted in the STR, or to some other etiology?

5.  Return the claims file to the examiner who conducted the June 2014 mental examination.  Ask the examiner to address whether the documented fact that the Veteran was the victim of a gang-beating in Korea meets the DSM criteria for a traumatic stressor?  If not, why?  If so, does the Veteran meet the DSM criteria for a diagnosis of PTSD due to personal assault?  If so, is PTSD diagnosis linked to that stressor or some other traumatic event in active service.

If the mental examiner opined that the Veteran does not meet the DSM criteria for a diagnosis of PTSD; or, that diagnosed PTSD is not linked to an in-service event, does the Veteran have an acquired mental disorder(s) other than PTSD?  ?  If so, is there is at least a 50-percent probability that any acquired mental disorder other than PTSD is causally related to the Veteran's active service, or to some other cause?

In the event the examiner who conducted the June 2014 mental examination is no longer available, the AOJ shall arrange an examination by an appropriate examiner.

6.  Advise all examiners/clinicians that a comprehensive rationale must be provided for all opinions rendered.  Should either examiner advise that the requested opinions cannot be provided, an explanation as to why must be provided, to include what additional information is needed to provide the requested opinions.

7.  After all of the above is complete, re-adjudicate the appeal, to include entitlement to individual unemployability, considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


